Citation Nr: 0519103	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine.

2.  Entitlement to an increased initial rating in excess of 
10 percent for decreased sensation of the left lower 
extremity.

3.  Entitlement to in increased rating in excess of 10 
percent for arthritis of the left knee.

4.  Entitlement to an increased rating in excess of 10 
percent for chondromalacia patella of the left knee, with 
instability.

5.  Entitlement to an increased rating in excess of 10 
percent for degenerative joint disease of the right knee.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that assigned an initial 
rating of 10 percent to service-connected decreased sensation 
of the left lower extremity.  The same rating decision 
continued current disability ratings for degenerative disc 
disease of the lumbosacral spine (20 percent), arthritis of 
the left knee (10 percent), chondromalacia of the left knee 
with instability (10 percent) and degenerative joint disease 
of the right knee (10 percent).  

The veteran's wife testified before the undersigned Acting 
Veterans Law Judge in a Travel Board hearing in August 2004.  
A transcript of that testimony has been associated with the 
file.

The case was advanced on the docket pursuant to 38 C.F.R. 
§ 20.900 (2004).

It is noted that evidence and a statement from the veteran's 
wife was received in February 2005, more than 90 days after 
the certification of the appeal to the Board.  This evidence 
is referred to the RO for appropriate action.  38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  Degenerative disc disease restricts range of motion of 
the spine to 50 degrees flexion and 10 degrees extension.  
There are no documented incapacitating episodes of 
intervertebral disc syndrome.  The spine is not ankylosed.

2.  Decreased sensation of the left lower extremity has been 
of a mild degree since the disability was documented and 
since service connection was granted.  

3.  Arthritis restricts the left knee range of motion to 7 
degrees extension and 134 degrees flexion, with pain on range 
of motion.

4.  There is no objective medical evidence on file showing 
that the veteran's left knee is unstable.

5.  Degenerative joint disease restricts right knee flexion 
to 125 degrees flexion, but the right knee has normal 
extension.  The right knee has pain on range of motion.


CONCLUSIONS OF LAW

1.  Schedular criteria for a rating in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.41, 4.59, 4.71a, Diagnostic Code 5293 (2002-2003), 
Diagnostic Code 5243 (2004).

2.  Schedular criteria for an initial rating in excess of 10 
percent for decreased sensation of the left lower extremity 
have not been met, and staged ratings are not warranted.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 4.123, 
4.124a, Diagnostic Code 8620-8520 (2004); Fenderson v. West, 
12 Vet. App. 119 (1999).

3.  Schedular criteria for a rating in excess of 10 percent 
for arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 
4.45 4.59, 4.71a, Diagnostic Code 5003-5260, 5261 (2004).

4.  Schedular criteria for a rating in excess of 10 percent 
for chondromalacia patella of the left knee, with 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.45 4.59, 4.71a, Diagnostic 
Code 5260, 5261 (2004).

5.  Schedular criteria for a rating in excess of 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.41, 4.45 4.59, 4.71a, Diagnostic Code 5003-5260, 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The veteran's claim was submitted after enactment of the 
VCAA.  The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
increased rating was received in July 2002; the claim was 
denied by rating decision in November 2002.  RO sent the 
veteran a VCAA duty-to-assist letter in August 2002, prior to 
the rating decision.  That duty-to-assist letter did not 
expressly satisfy the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letter that was sent to the veteran 
did not expressly contain the fourth element, the Board finds 
that the veteran was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, and the 
Statement of the Case (SOC) in March 2004 listed the evidence 
on file that had been considered in formulation of the 
decision.  All the VCAA requires is that the duty to notify 
is satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the veteran covering all content requirements is harmless 
error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained the veteran's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that the veteran identified as having potentially 
relevant evidence for development.  The veteran was afforded 
several VA medical examinations in order to determine the 
severity of his claimed disabilities.  Finally, the veteran's 
wife testified before the Travel Board and presented evidence 
and argument in support of the claim for higher rating.  The 
Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since the veteran has been advised of the evidence necessary 
to substantiate the claim, and since all available evidence 
has been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

The veteran's service medical records are on file.  

The veteran was discharged from service in December 1974.  He 
submitted a claim for left knee disability in January 1975.  
He was granted service connection for chondromalacia of the 
left knee by a rating decision in May 1975.  Service 
connection was made effective December 1974, with an initial 
disability rating of 10 percent.

A rating decision of February 1996 granted service connection 
for degenerative joint disease of the right knee and for a 
low back strain, both secondary to the service-connected left 
knee disorder.  Service connection for the aforementioned 
disabilities was made effective as of November 1995, and both 
were initially rated as 10 percent disabling.

A rating decision of July 1999 increased the rating for a low 
back strain to 20 percent, effective March 1999.  

A rating decision of August 1999 granted service connection 
for arthritis of the left knee, with a separate rating of 10 
percent.  The rating was made effective April 1999.

The veteran had magnetic resonance imaging (MRI) evaluation 
of the lumbar spine by VA in September 1999.  The 
interpreter's impression was:  (1) diffuse degenerative 
change, and (2) small left paracentral disc protrusion at L5-
S1 and mild spinal stenosis at L4-5.  

The veteran had a VA orthopedic examination in October 1999.  
The examiner reviewed the C-file and noted the veteran's 
medical history in detail.  The veteran was observed to walk 
with a cane and to wear a brace on his left knee.  The 
veteran stated that he had difficulty walking distances, 
standing, or sitting, and that his back felt unstable.  On 
examination, there was no effusion in either knee and both 
knees were noted to be stable.  The veteran's range of motion 
of the knees was 0 to 130 degrees bilaterally; the veteran 
reported vague discomfort on palpation of the knees.  
Straight leg raising of the knees from the sitting position 
produced back pain radiating to both legs.  The veteran was 
noted to have decreased light touch pinprick over the left 
anterior calves and the lower and dorsal aspect of the foot, 
plus slight decrease in sensation over the right lower 
extremity.  The examiner's opinion was that the veteran's 
knee pain was referred pain from the lumbosacral spine.

The veteran had a VA orthopedic examination in April 2000.  
The examiner reviewed the C-file.  The veteran complained 
that the left knee would give way or lock up with use.  The 
veteran reported popping and crackling in the knee, 
occasional swelling, and difficulty climbing stairs.  The 
veteran reported similar problems with the right knee, minus 
giving way.  The veteran also complained of back pain 
localized to the lower lumbar area and associated with 
parethesias that radiated to the buttocks, hips, and legs.  
On examination, the veteran had tenderness in the lumbar 
spine with range of motion of flexion to 30 degrees, no 
extension beyond 0 degrees, and lateral bending to 10 
degrees, with pain on all ranges of motion.  The left knee 
was very tender but not unstable and without effusion; range 
of motion was full extension and flexion to 115 degrees.  The 
right knee had full extension, flexion to 115 degrees, pain 
on range of motion, and no pain or instability.  The feet and 
legs had slight coolness, straight leg raising was negative 
bilaterally, and there were no appreciable motor deficits 
involving the lower extremities.  X-rays revealed multiple 
level degenerative disc changes in the lumbar spine that 
appeared to be mild.  X-rays of the knees showed very minimal 
degenerative changes subpatellarly but no other 
abnormalities.  The examiner's diagnosis was a plica in the 
left knee and mild degenerative changes in the right knee.  
The examiner stated that he did not believe the left knee 
disorder was the cause of the right knee disorder or the back 
pain, or that the back pain was the reason for all of the 
veteran's reported hip and knee problems.  Rather, the pains 
in the veteran's legs were multifactoral, including 
degenerative joint disease of the hips, plica in the left 
knee, degenerative joint disease of the right knee, and 
either radicular symptoms or diabetic neuropathy involving 
the lower extremities. 
    
The veteran had a VA neurological examination in July 2000.  
The examiner reviewed the C-file.  The veteran complained of 
a pinching nerve in the small of his back that sent a shock 
down his left leg; the veteran stated that this happened 
twice per month.  The veteran stated that his feet could 
become cold and that he occasionally felt numbness and 
unpleasant paresthesias over the anterolateral aspect of both 
thighs.  The veteran also stated that his right leg would 
become cold and his left leg would have tingling 
paresthesias.  The veteran also reported that he had lost the 
hair on both legs.  The examiner observed that the veteran 
walked with agility, carried a cane, and wore braces on both 
knees; his stance and posture were normal.  The lumbar 
paraspinal muscles were tight bilaterally.  The veteran 
stated that he was unable to move his low back past a couple 
of degrees due to severe pain.  The only muscle atrophy was 
minimal atrophy in the left gastrocnemius, possibly due to 
disuse.  Deep tendon reflexes were brisk and symmetrical 
bilaterally in the upper and lower extremities.  There was 
hypoesthesia to light touch and pain bilaterally up to the 
ankle and hypoesthesia in the anterolateral aspect of both 
thighs.  The veteran reported hypoesthesia to pain in the 
upper half of the medial aspect of the right lower leg.  
There was no Babinski.  Individual muscle testing of the 
lower extremities was 5/5 bilaterally.  The neurological 
examiner's impression was as follows:  (1) left knee injury 
by history  (2) chronic low back pain with symptoms 
compatible with lumbar spinal stenosis; of interest is that 
the veteran reported no radicular symptoms other than the 
pinch radiating from the left side of the low back to the 
left knee  (3) cold dysesthesias related to diabetic 
polyneuropathy  (4) atrophy of the left gastrocnemius 
consequent to either left S1 radiculopathy or, more likely, 
disuse of the left knee  (5) bilateral meralgia paresthetica 
(numb paresthesia) in the anterolateral aspect of both thighs 
consequent to diabetes.       

A VA pain assessment of June 2002 recorded complaints of 
constant pain in the knees, hips, back, and feet, with an 
intensity level of 8/10.  The veteran described the pain as 
sharp, tingling, radiating, numbness, burning, and aching.  
The veteran stated that the pain had been present since an 
injury in 1973 but seemed to be getting worse.  The veteran 
stated that the back pain troubled him most.  The veteran was 
observed to walk with a cane.  The clinician's impression was 
chronic low back pain, chronic knee pain, hypertension, 
diabetes mellitus type 2 with neuropathy, and tobacco 
dependence.

In July 2002, the veteran submitted a claim for increased 
rating for low back strain, left knee chondromalacia patella, 
left knee arthritis, and right knee degenerative joint 
disease.  He also requested consideration for extraschedular 
rating.

The veteran had a VA MRI of the lumbar spine in July 2002.  
Vertebral bodies were normal in height and alignment.  There 
was loss of disc height and signal from L2 to S1, most severe 
at L5-S1.  At L5/S1 there was paracentral disc herniation 
previously seen, bilateral facet hypertrophy, and mild 
lateral recess stenosis.  At L4/5 there was a disc bulge, 
bilateral facet hypertrophy, and possible impingement on the 
left L5 nerve.  At L3/4 there was left paracentral disc 
herniation with bilateral facet hypertrophy, and a small 
subchondral cyst that appeared to impinge on the left L4 
nerve.  L2/3 was unremarkable, and there was mild disc bulge 
at T12/L1.

The veteran was scheduled to undergo VA orthopedic 
examinations (joints and spine protocols) in September 2002, 
but he failed to report for examination.

The RO issued a rating decision in November 2002 that 
continued the current ratings, i.e., 20 percent for low back 
strain, 10 percent for chodromalacia of the left knee, 10 
percent for arthritis of the left knee, and 10 percent for 
degenerative joint disease of the right knee.

A VA pain assessment of November 2002 shows that the veteran 
reported constant low back and left lower extremity pain that 
worsened with most physical activity, relieved only by lying 
down in fetal position.  The veteran also complained of 
intermittent numbness and tingling in the distal lower 
extremities, along with occasional bony sensation.  The 
veteran stated that his life was "shattered" by chronic 
pain and that he had become unable to do almost any physical 
activity.  He reported current pain intensity of 7/10.  
Neurological examination showed normal tone and muscle 
strength in all four extremities, although the effort in the 
lower extremities was limited secondary to pain.  On sensory 
examination, the veteran appeared to have glove and stocking 
distributed blunting of sensation to pinprick distally in the 
lower extremities and up to the wrists in the upper 
extremities.  Deep tendon reflexes, including ankle jerks, 
were easily elicited.  Straight leg raise was negative in the 
sitting position.  The veteran had mild-to-moderate 
tenderness over the facet joints, predominantly on the left 
side in the lumbar region.  The veteran had significant 
trigger points with reflex spasm in the piriformis muscle in 
the left side, plus mild tenderness over the piriformis 
muscles in the right side.  Pressure around the piriformis 
trigger point elicited shooting pain down the left lower 
extremity.  The veteran was observed to walk with a cane and 
to ambulate with a left-side limp with an antalgic component.

The veteran had a VA medical examination (joints protocol) in 
December 2002.  The veteran reported that his left knee was 
injured in service in 1973, and that the right knee had begun 
to bother him in the 1980s.  The veteran rated his left knee 
pain as 8/10 and his right knee pain as 6/10.  The veteran 
stated that both legs were weak and that both knees were 
prone to stiffness, swelling, locking, fatigability, and lack 
of endurance.  The veteran was observed to wear braces on 
both knees and to walk with a cane.  Rain and cold weather 
make the knees worse, while rest and medication make the 
knees better.  The veteran said that his back began to bother 
him in 1989 and he now had pain radiating into the left thigh 
all the way to the ankle.  Back pain was continuous, but 
worse with movement.  The veteran rated his back pain as 
8/10.  

On examination, the veteran walked with a limp on his left 
leg.  He could heel-walk and toe-walk with pain in the 
thighs, while walking on the outside of his feet did not 
cause pain.  Straight leg test was positive on the right at 
35 degrees and on the left at 40 degrees.  There was 
tenderness of the lumbosacral spine from L3 to S1; muscles 
were normal and without spasm.  

Range of motion of the back was as follows.  Flexion was 0 to 
50 degrees actively, 0 to 55 degrees passively, and 0 to 57 
degrees after fatiguing.  Extension was 0 to 10 degrees 
actively, 0 to 15 degrees passively, and 0 to 15 degrees 
after fatiguing.  Left and right lateral flexion were 0 to 15 
degrees actively, 0 to 17 degrees passively, and 0 to 20 
degrees after fatiguing.  Left and right lateral rotation 
were 0 to 15 degrees actively, 0 to 20 degrees passively, and 
0 to 25 degrees after fatiguing.  There was pain on all range 
of motion movements. 
     
The right knee was tender laterally and anteriorly.  Crepitus 
was present, but no swelling, deformity, or laxity.  Right 
knee extension was 0 degrees actively, passively, and after 
fatiguing.  Right knee flexion was 0 to 125 degrees actively, 
0 to 127 degrees passively, and 0 to 127 degrees after 
fatiguing.  There was pain on all range of motion movements.

The left knee was tender laterally.  There was no crepitus, 
swelling, deformity, or laxity.  Left knee extension was to 
only +7 degrees actively, +5 degrees passively, and +5 
degrees after fatiguing.  Left knee flexion was +7 to 134 
degrees actively, +5 to 137 degrees passively, and +5 to 140 
degrees after fatiguing.  There was pain on all range of 
motion movements.

The examiner stated that back pain and left knee pain were 
present from the beginning of the functional testing until 
the testing stopped.  Pain was decreased through the entire 
left leg and left foot.  Light touch was decreased left 
anterior thigh, left medial thigh, left anterior calf, left 
lateral calf, left medical foot, left anterior foot, and left 
lateral foot.  Strength test showed the left leg to be 
slightly weaker than the right.  In both lower extremities 
the pulses and reflexes were normal, hair growth was 
decreased, and warmth was normal.
     
The examiner noted the results of the July 2002 MRI.  He also 
noted that X-rays of the knees in December 2002 showed early 
degenerative changes involving the medial and lateral 
compartments of both knee joints, unchanged from previous 
knee X-rays.  The examiner's diagnosis was as follows.  (1) 
In the lumbar spine, two areas of herniated nucleus pulposus 
and one area of disc bulge, and all areas in the lumbar 
vertebrae showing degenerative disc disease.  (2) Early 
degenerative joint disease changes in both knees.

A rating decision in August 2003 granted service connection 
for decreased sensation of the left lower extremity, 
secondary to service-connected degenerative disc disease of 
the lumbosacral spine.  The initial rating assigned was 10 
percent, effective December 2002 (the date of the VA joints 
examination).  The same rating decision continued the current 
ratings for degenerative disc disease of the lumbosacral 
spine (20 percent), arthritis of the left knee (10 percent), 
chondromalacia patella of the left knee with instability (10 
percent), and degenerative joint disease of the right knee 
(10 percent).

The file contains VA pain clinic notes from March 2003 to 
June 2004 describing treatment for chronic low back and left 
lower extremity pain.  The veteran assessed his pain as 6/10 
in March 2003, 8/10 in June 2003, 9/10 in November 2003, and 
9/10 in April 2004.  In the most recent note of June 2004, 
the veteran stated that his pain was under satisfactory 
control with medication and he assessed his current pain 
level as 3/10.
  
The veteran submitted a statement in August 2004 asserting 
that he is unable to perform such otherwise routine functions 
as tying his shoes, picking up dropped objects, or 
negotiating stairs.  If the veteran bends over, it is 
impossible for him to straighten up.  The veteran is prone to 
having his back "go out" with resulting excruciating pain 
and immobilization requiring bed rest ranging from ten days 
to two months in duration.  The veteran has been 
incapacitated for weeks at a time, totaling months out of the 
year.  The veteran has been unable to resolve his back pain 
through physical therapy, because the therapy was too 
painful, and medications have been only partially successful.  
In regard to the knees, both knees are unstable and the right 
knee is prone to locking up.  Both legs from knee to ankle 
have decreased sensation, have no remaining muscle mass, are 
cold and discolored, and have a tingling prickly sensation.  
When the knees and back act up simultaneously the veteran is 
totally incapacitated.  

The veteran's wife submitted a statement in August 2004 
asserting that the veteran's disability is much more severe 
than suggested in physical examinations.  When the veteran's 
back goes out, it can take several weeks until he is back on 
his feet.  The veteran's legs are shrunken and atrophied, and 
his feet hurt so badly that he can hardly walk.

The veteran's wife testified in a Travel Board hearing in 
August 2004.   She testified that the veteran has constant 
low back pain, even when he sleeps at night, for which he 
takes two different kinds of medications (Transcript, pg. 4).  
The veteran complains that the pain radiates down the left 
leg into the left ankle, and the right leg also has 
occasional pain (Transcript, pg. 5).  The veteran cannot tie 
his shoes or dress without help (Transcript, pg. 5-6).  The 
veteran's back pain is aggravated by remaining on one 
position for too long, and also by sudden movements 
(Transcript, pg. 6).  The back pain is relieved to some 
degree by medications, and to some degree by resting in a 
fetal position (Transcript, pg. 6).  When the veteran's back 
goes out, he cannot even roll over in bed without assistance 
(Transcript, pg. 7).  The veteran's back goes out to a severe 
degree once every couple of months, and to a lesser degree on 
an almost ongoing basis (Transcript, pg. 7-8).

The veteran's wife testified that the veteran is unable to 
stand for more than 10 minutes at a time (Transcript, pg. 8).  
He is unable to walk more than half a block at a time 
(Transcript, pg. 9).  The veteran is unable to go shopping 
and does not leave the house except for mandatory medical 
appointments (Transcript, pg. 9).  The veteran can sometimes 
climb stairs, one step at a time, but if his back goes out he 
is stuck on a given floor (Transcript, pg. 10).  

The veteran's wife testified that the veteran has weakness 
and a pins-and-needles sensation in his left leg, which 
causes instability (Transcript, pg. 11).  Both legs appear to 
be shrunken, cold, and white (Transcript, pg. 11).  The left 
leg appears to be smaller than the right leg (Transcript, pg. 
11).  The left knee becomes swollen and tender with use, and 
also tends to lock up (Transcript, pg. 12).  The veteran's 
wife occasionally has to help the veteran to straighten his 
leg, and when she does so there is an audible popping sound, 
plus an audible grinding noise (Transcript, pg. 13).  
Straightening out the leg resolves the locking problem, but 
inflames the knee and causes pain (Transcript, pg. 13-14).  
Locking of the knee typically occurs three to four times per 
week (Transcript, pg. 15).  The right knee is unstable and 
prone to locking at about the same frequency as the left knee 
(Transcript, pg. 18). 

III.  Analysis

Disability Ratings - General Principles

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to the veteran's 
disabilities, but places the greatest probative value on the 
most recent evidence.  

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  For 
musculoskeletal injuries, this typically connotes separate 
ratings for limitation of range of motion and for 
neurological damage, when present.  However, the evaluation 
of the same manifestations under different diagnostic codes 
is to be avoided.  38 C.F.R. § 4.14 (2004).  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology, since 
such a result would overcompensate the claimant for the 
actual impairment of his earning capacity and would 
constitute pyramiding.  Esteban v. Brown, 6 Vet. App. 259 
(1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995), 
discussing 38 C.F.R. §§ 4.40 and 4.45.  The rating schedule 
does not provide a separate rating for pain.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  VA must consider 
"functional loss" of a musculoskeletal disability 
separately from consideration under the diagnostic codes; 
"functional loss" may occur as a result of weakness or pain 
on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40 (2004).  VA must consider any part of the 
musculoskeletal system that becomes painful on use to be 
"seriously disabled."  38 C.F.R. § 4.40 (2004).

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Evaluation of Degenerative Disc Disease of the Lumbosacral 
Spine

Disabilities of the spine are rated under 38 C.F.R. § 4.71a.

The veteran was granted a 20 percent rating for a "low back 
strain" effective March 1999.  A VA treatment record in 
November 2002 showed a diagnosis of degenerative disc disease 
of the lumbosacral spine, and the disability was redesignated 
"degenerative disc disease of the lumbosacral spine, 
previously evaluated as low back strain" but still rated as 
20 percent disabling.

The veteran's low back disability is appropriately rated 
exclusively as limitation of motion of the lumbar spine 
(Diagnostic Code 5292) until degenerative disc disease was 
diagnosed in November 2002.  After November 2002, the 
disability can be rated as either limitation of motion of the 
spine (Diagnostic Code 5292) or as intervertebral disc 
syndrome (Diagnostic Code 5293).

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGCPREC 11-97 (Mar. 24, 
1997).  However, revised statutory or regulatory provisions 
may not be applied to any time period prior to the effective 
date of the change.  38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  As discussed below, the rating criteria 
for diseases of the spine, including intervertebral disc 
syndrome, were changed on September 23, 2003.  Accordingly, 
the criteria of the "old" rating schedule are for exclusive 
application until September 2003, and either the "old" or 
the "new" rating schedule may be applied after September 
2003, depending on which version is more beneficial to the 
veteran. 

The "old" criteria for Diagnostic Code 5292 (limitation of 
motion of the lumbar spine) were as follows.  For a rating of 
10 percent: mild limitation of motion.  For a rating of 20 
percent: moderate limitation of motion.  For a rating of 40 
percent: severe limitation of motion.  In December 2002, the 
veteran's flexion was to 50 degrees (90 degrees is normal), 
extension was to 10 degrees (30 degrees is normal), left and 
right rotation were to 15 degrees each (30 degrees is 
normal), and left and right lateral flexion were to 15 
degrees each (30 degrees is normal).  The veteran's combined 
range of motion was to 120 degrees (240 degrees is normal).  
These range-of-motion measurements most closely equate to 
moderate limitation of motion, and the current 20 percent 
rating is most appropriate.  This 20 percent rating duly 
takes into account any pain and functional loss the veteran 
experiences. 

The "old" rating criteria in effect for intervertebral disc 
syndrome as of November 2002, the date that degenerative disc 
disease was diagnosed, were as follows.  IVDS was to be 
evaluated either on the total duration of incapacitating 
episodes over the last twelve months, or by combining 
separate evaluations of chronic neurologic and orthopedic 
manifestations, along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  Under the rating schedule, an "incapacitating 
episode" meant a period of acute signs and symptoms due to 
IVDS requiring bed rest prescribed by a physician and 
treatment by a physician.  The "incapacitating episode" 
method had the following criteria.  For a rating of 10 
percent: with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  For a rating of 20 percent: with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  For a rating of 40 percent: with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.   For a 
rating of 60 percent: with incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months. 

Applying the criteria for IVDS to the veteran's condition as 
of November 2002, the Board finds that the veteran's 
condition more closely approximated the criteria for the 
current 20 percent rating.  There are no documented 
incapacitating episodes, so the disability cannot be rated on 
that basis.  There were no associated ratable neurologic 
disabilities as of that date, so the sole remaining criteria 
for application were orthopedic (i.e., range of motion), 
which has been shown to be 20 percent.     

The rating criteria for both limitation of motion and for 
intervertebral disc syndrome changed effective September 26, 
2003.  The old limitation-of-motion criteria were replaced by 
a General Rating Formula for Diseases and Injuries of the 
Spine (Diagnostic Codes 5235 to 5243).  Intervertebral disc 
syndrome (now under Diagnostic Code 5243) would henceforth be 
rated under the General Rating Formula or under the 
"incapacitating episodes" formula, whichever resulted in 
the higher evaluation.  The definition of "incapacitating 
episode" was retained from the previous rating schedule as 
discussed above.

The "new" criteria of the General Rating Formula are as 
follows.  For a rating of 10 percent: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion for the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm or guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  For a rating of 20 percent: forward motion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  For a rating of 40 percent: 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  For a rating of 50 percent: unfavorable ankylosis of 
the entire thoracolumbar spine.  For a rating of 100 percent: 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004).  

Applying the new rating criteria to the veteran's symptoms, 
the Board finds that the symptoms more closely approximated 
the criteria for the current (20 percent) rating.  There are 
no documented incapacitating episodes, so the disability is 
rated under the General Rating Formula.  A higher rating 
requires favorable ankylosis of the entire thoracolumbar 
spine (40 percent for favorable ankylosis, and 50 percent for 
unfavorable ankylosis), but in this case there is no medical 
evidence that the thoracolumbar spine is ankylosed at all.

The Board accordingly finds that under all appropriate 
changes to the rating criteria, the veteran's lumbar spine 
disability most closely approximates the rating criteria for 
the current (20 percent) rating.  There is no objective 
clinical indication that he has other symptoms which result 
in any additional functional limitation to a degree that 
would support a rating in excess of the current 20 percent 
rating.  Deluca.

Initial Evaluation of Decreased Sensation of the Left Lower 
Extremity

Neurological disorders are rated under 38 C.F.R. § 4.124a.

There is a legal distinction between a claim for an 
"initial" rating and an "increased" rating claim; an 
appeal from an initial assignment of a disability rating 
requires review of the entire time period involved, and 
contemplates "staged ratings" where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Since this is an appeal of 
the initial disability rating, the Board has considered the 
entire service and post-service period.

VA orthopedic examinations in October 1999 recorded an 
observation of decreased light touch pinprick on the left 
lower extremity and slight decrease in sensation over the 
right lower extremity.  The VA orthopedic examiner in April 
2000 recorded no similar observations.   The VA neurological 
examiner in July 2000 recorded an observation of hypoesthesia 
to light touch and pain bilaterally up to the ankle, 
hypoesthesia in the anterolateral aspect of both thighs, and 
hypoesthesia to pain in the upper half of the medial aspect 
of the right lower leg, all probably consequent to diabetic 
polyneuropathy.   The VA examiner in December 2002 recorded 
an observation of decreased pain throughout the entire left 
leg and left foot, and light touch decreased on the left 
anterior and medial thigh, left anterior and lateral calf, 
and left anterior, medial, and lateral foot.    

Neurological disorders are rated under 38 C.F.R. § 4.124a 
(2004).  Disorders of the peripheral nerves are rated as 
paralysis (complete or incomplete), neuritis, or neuralgia.  
Neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating.  38 C.F.R. § 4.123 (2004).  Neuralgia is 
characterized usually by a dull and intermittent pain.  
38 C.F.R. § 4.124 (2004).  RO rated the veteran's symptoms by 
analogy to neuritis of the sciatic nerve (Diagnostic Code 
8620).  Given that the veteran's symptoms involve the entire 
lower extremity, that diagnostic code is appropriate.  Since 
there is no evidence of paralysis, rating as "neuritis" is 
appropriate  

The maximum rating that may be assigned to neuritis not 
characterized by organic changes is that for moderate 
incomplete paralysis, or, with sciatic nerve involvement, for 
moderately severe incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  The available ratings are accordingly 10 percent 
(for mild symptoms), 20 percent (for moderate symptoms), and 
40 percent (for moderately severe symptoms).  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2004).

Applying the rating criteria to the veteran's symptoms as 
shown in the VA examinations cited above, the Board finds 
that the veteran's neurological disability has been "mild" 
and thus more closely approximates the criteria for the 
current rating of 10 percent.  The evidence appears to show 
that the neurological condition causes the veteran some 
discomfort, but does not appear to cause loss of function or 
pain that is not already compensated by the rating for 
degenerated disc disease.  As noted above, compensation for 
the same symptoms under different diagnostic codes would 
constitute pyramiding.   

Finally, the Board finds that "staged ratings" are not 
appropriate in this case because the documented 
manifestations of the veteran's disability have consistently 
fallen under the same disability level. 

Evaluation of Arthritis of the Left Knee

Arthritis is rated under 38 C.F.R. § 4.71a.

Arthritis is rated on the basis of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved; when the limitation of motion of the joint or 
joints involved is noncompensable under the rating schedule, 
a rating of 10 percent is of application for each such major 
joint or group of minor joints affected, to be combined, not 
added, under Diagnostic Code 5003.  Since the joint in 
question is the knee, the appropriate diagnostic codes for 
limitation of motion are Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg).

The rating criteria for Diagnostic Code 5260 are as follows.  
For a rating of 10 percent: flexion limited to 45 degrees.  
For a rating of 20 percent: flexion limited to 30 degrees.  
For a rating of 30 percent: flexion limited to 15 degrees.  
The veteran's left leg flexion in December 2002 was greater 
than 45 degrees, so there is no compensation under this 
Diagnostic Code.

The rating criteria for Diagnostic Code 5261 are as follows.  
For a rating of 10 percent: extension limited to 10 degrees.  
For a rating of 20 percent: extension limited to 15 degrees.  
For a rating of 30 percent: extension limited to 20 degrees.  
For a rating of 40 percent: extension limited to 30 degrees.  
For a rating of 50 percent: extension limited to 45 degrees.  
The veteran's left leg extension in December 2002 was 7 
degrees, which approximates the criteria for no more than a 
10 percent (the current rating).

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), 
citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  As 
seen in the analysis above, the veteran is entitled to at 
least 10 percent based on limitation of motion, and the 
criteria of Lichtenfels are accordingly satisfied.

Evaluation of Chondromalacia Patella of the Left Knee, with 
Instability

Disorders of the knee and leg are rated under 38 C.F.R. 
§ 4.71a (2004).  

RO rated the veteran's disability under Diagnostic Code 5257 
(other impairment of the knee), which specifically relates to 
recurrent lateral subluxation or lateral instability.  This 
is an accurate description of the veteran's disability and 
the Board finds that no other diagnostic code would be more 
appropriate in rating this disability.  

The rating criteria of Diagnostic Code 5257 are as follows.  
For a rating of 10 percent: mild lateral instability or 
subluxation.  For a rating of 20 percent: moderate lateral 
instability or subluxation.  For a rating of 30 percent: 
severe lateral instability or subluxation.

In this case, the evidence of severity of the veteran's 
disability is inconsistent.  The veteran states, and his wife 
testified, that his left leg is prone to giving way and to 
locking.  Also, the veteran is known to wear braces on both 
knees, which attests to instability of the knees.  However, 
the veteran has had multiple VA orthopedic examinations, all 
of which recorded detailed observations of the veteran's 
condition, and none of those examination reports include an 
observation of instability or subluxation.  Absent objective 
clinical observations of moderate instability or subluxation, 
the Board cannot assign a higher rating to this disability.   

Evaluation of Degenerative Joint Disease of the Right Knee

Degenerative arthritis established by X-ray is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  In this 
case, the specific joint is the knee, and limitation of 
motion is defined by Diagnostic Codes 5260 (limitation of 
flexion) and 5261 (limitation of extension).  

The rating criteria for Diagnostic Code 5260 are as follows.  
For a rating of 10 percent: flexion limited to 45 degrees.  
For a rating of 20 percent: flexion limited to 30 degrees.  
For a rating of 30 percent: flexion limited to 15 degrees.  
The veteran's right leg flexion in December 2002 was greater 
than 45 degrees, so there is no compensation under this 
diagnostic code.

The rating criteria for Diagnostic Code 5261 are as follows.  
For a rating of 10 percent: extension limited to 10 degrees.  
For a rating of 20 percent: extension limited to 15 degrees.  
For a rating of 30 percent: extension limited to 20 degrees.  
For a rating of 40 percent: extension limited to 30 degrees.  
For a rating of 50 percent: extension limited to 45 degrees.  
The veteran's right leg extension in December 2002 was 0 
degrees (normal extension), so there is no compensation under 
this diagnostic code.

Since the veteran has arthritis, he is entitled to a rating 
of 10 percent when range of motion is not compensable.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  The Board accordingly 
finds that the veteran's current rating of 10 percent, but 
not more, is appropriate.  

Other matters

While the veteran and his wife (to some extent) are competent 
to testify as to symptomatology he has experienced, including 
pain, without medical expertise or training, they are not 
competent to offer a medical opinion as to the precise 
severity of his service-connected disabilties.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).  As such, their opinions have 
lessened probative value.  The Board does conclude that the 
medical evidence, prepared by disinterested professionals, is 
more probative as to the degree of the veteran's service-
connected impairment.  The Board, in reaching the conclusions 
above, has considered the veteran's written statements as 
well as his wife's hearing testimony.  




Extraschedular Rating and Doctrine of Reasonable Doubt

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization due to the 
veteran's disabilities, and no evidence that these 
disabilities cause the veteran a marked interference with 
employment beyond that considered to be adequately 
compensated by the rating schedule.  The rating schedule is 
accordingly presumed to provide adequate compensation, and 
extraschedular rating is not appropriate.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of the veteran's service-connected 
disabilities more closely approximate the criteria supporting 
the current ratings.  For this reason, the doctrine of 
reasonable doubt is not for application and ratings at the 
higher rate are not warranted.


ORDER

Increased rating in excess of 20 percent for degenerative 
disc disease of the lumbosacral spine is denied.

Initial rating in excess of 10 percent for decreased 
sensation of the left lower extremity, as secondary to 
service-connected degenerative disc disease of the 
lumbosacral spine, is denied.

Increased rating in excess of 10 percent for arthritis of the 
left knee is denied.

Increased rating in excess of 10 percent for chondromalacia 
patella of the left knee, with instability, is denied.

Increased rating in excess of 10 percent for degenerative 
joint disease of the right knee is denied.


	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


